17 So. 3d 1289 (2009)
Alexander PERKINS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-712.
District Court of Appeal of Florida, Fourth District.
October 9, 2009.
Carey Haughwout, Public Defender, and Margaret Good-Earnest, Assistant Public Defender, West Palm Beach, for appellant.
*1290 Bill McCollum, Attorney General, Tallahassee, and Mitchell A. Egber, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We vacate our orders of May 27, 2009 and August 28, 2009, and reconsider on remand our opinion in Perkins v. State, 939 So. 2d 1113 (Fla. 4th DCA 2006), which the Florida Supreme Court reviewed in Perkins v. State, 7 So. 3d 529 (Fla.2009).
Perkins argued to this court that the trial court erred in sentencing by considering an affidavit from the Department of Corrections ("DOC") reflecting his prior release date from prison. 939 So.2d at 1113. The State offered the letter at sentencing in order to establish Perkins' status as a prison releasee reoffender ("PRR"). This court affirmed based on our en banc opinion in Yisrael v. State, 938 So. 2d 546 (Fla. 4th DCA 2006). In Yisrael, this court held that, during sentencing, a DOC release-date letter was admissible, under the public records exception to the hearsay rule, to establish a defendant's status as a habitual violent felony offender. Id. at 549-50.
The Florida Supreme Court, however, in Yisrael v. State, 993 So. 2d 952 (Fla.2008), concluded that DOC release-date letters alone are not admissible under either the business or public records exceptions to the hearsay rule. Id. at 960. Instead, the Florida Supreme Court held that a signed release-date letter, written under seal, or a section 90.902(11) business record certification, may be used to authenticate an attached DOC "Crime and Time Report" to render the entire report admissible under the public records exception to the hearsay rule. Id. (citing Parker v. State, 973 So. 2d 1167, 1168-69 (Fla. 1st DCA 2007); § 90.902(11), Fla. Stat. (2004)).
Following the disposition of Yisrael, the Florida Supreme Court issued an order quashing and remanding to this court for reconsideration.
We have reviewed the full appellate record and find that the State submitted a DOC business records certification to authenticate the "Crime and Time Report" upon which the trial court based Perkins' PRR sentence. Accordingly, we affirm Perkins' PRR designation and sentence.
Affirmed.
POLEN, FARMER and CIKLIN, JJ., concur.